Citation Nr: 1524382	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-25 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tuskegee, Alabama


THE ISSUE

Entitlement to a clothing allowance.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 







INTRODUCTION

The Veteran had active military service from October 1987 to November 1990 and from April 2000 to December 2002.  

This matter comes to the Board of Veterans' Appeals (Board) from an October 2012 decision letter from the Department of Veterans Affairs (VA) Medical Center (MC) in Tuskegee, Alabama.  

The Veteran requested a hearing on her September 2013 VA-Form 9 (substantive appeal).  However, in a March 2014 Statement from her representative, she withdrew her request for a hearing and did not indicate any desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.74(d) (2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she is entitled to an annual clothing allowance for a back brace that she wears because of her service connected back disability.  Prior to issuing a decision on the merits, the Board had determined that further development is necessary. 

The Veteran is currently service connected for the following disabilities: bronchial asthma at 60 percent disabling; degenerative arthritis (back) at 40 percent disabling; and sinusitis at 30 percent disabling.  

Under the law, 38 C.F.R. § 3.810, Veteran who has a service-connected disability, or a disability compensable under 38 U.S.C.A. § 1151 as if it were service connected is entitled, upon application therefore, to an annual clothing allowance, which is payable in a lump sum, as specified in this paragraph.  (1) a VA examination or a hospital or examination report from a facility specified in § 3.326(b) establishes that the Veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 3.350(a), (b), (c), (d), or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair), which tends to wear or tear clothing; or (2) The Under Secretary for Health or a designee certifies that a Veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or a Veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the Veteran's outer garments. 38 C.F.R. § 3.810(a).  

The evidence shows that a determination denying the Veteran a clothing allowance was issued by the VAMC in Tuskegee, Alabama.  However, the Board has found that the following procedural requirements were not followed.  

First, the Board finds that the Veteran's application for a clothing allowance has not been associated with the file. 

Second, the Board finds that the proper VCAA notice has not been provided to the Veteran to inform her of the requirements necessary to receive entitlement to a clothing allowance. 

Third, the Board finds that the medical treatment records from the prosthetic clinic, cited in the October 2012 determination, have not been associated with the file.  

Forth, the Board has determined that the Veterans application was not reviewed by the Under Secretary for Health or a designee certified that the Veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing or causes irreparable damage to the Veteran's outer garments.  

As such, the Board is remanding the claim in order for the VAMC to comply with the above stated Board findings. 

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should provide the Veteran proper notice under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159(b).  

2.  The VAMC is requested to associate with the file the Veteran's application from 2012 for a clothing allowance. 

3.  The VAMC is request to associate all prosthetic treatment notes with the Veteran's file. 

4.  Then, the VAMC shall arrange for the claims file and VAMC appeals folder to be reviewed by the Under Secretary or his designee, who should certify whether the back brace used by the Veteran to assist with her service connected back disability tends to wear or tear clothing and causes irreparable damage to the Veteran's outer garments.  See 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.  A complete rationale for all conclusions reached should be included with the certification.

5.  Thereafter, the VAMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC before the claims file and VAMC appeals folder are returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




